Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), rendered January 5, 2011. The judgment convicted defendant, upon a nonjury verdict, of criminal sexual act in the third degree and endangering the welfare of a child.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon a nonjury verdict, of criminal sexual act in the third degree (Penal Law § 130.40 [2]) and endangering the welfare of a child (§ 260.10 [1]). Contrary to defendant’s contention, the evidence is legally sufficient to support the conviction. Based on the testimony and evidence presented at trial, there is a “valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by [County Court]” (People v Bleakley, 69 NY2d 490, 495 [1987]). Viewing the evidence in light of the elements of the crimes in this nonjury trial (see People v Danielson, 9 NY3d 342, 349 [2007]), we reject defendant’s further contention that the verdict is against the weight of the evidence (see generally Bleakley, 69 NY2d at 495). Finally, the sentence is not unduly harsh or severe. Present— Centra, J.E, Fahey, Lindley, Sconiers and Martoche, JJ.